 


114 HR 3307 IH: School Lunch Affordability Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3307 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mrs. Hartzler introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Richard B. Russell National School Lunch Act by repealing the paid lunch equity requirements. 
 
 
1.Short titleThis Act may be cited as the School Lunch Affordability Act. 2.Repeal of paid equity requirementsSubsection (p) of section 12 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760) is repealed.  
 
